UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7595



JAMES EUGENE VENABLE,

                                             Plaintiff - Appellant,

          versus


J. M. JABE, Warden; J. A. SMITH, JR., Regional
Director; P. A. TERRANGI, Deputy Warden; W. S.
COPELAND; G. L. BASS, Deputy Warden,

                                            Defendants - Appellees,
          and


MR.   TILLERY,   Counselor;      DR.   MARSHALL;
MR. LORD; K. HAMLIN, Nurse,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-841-3)


Submitted:   February 12, 1998              Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James Eugene Venable, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the magistrate judge's order denying
relief on his 42 U.S.C. § 1983 (1994) complaint. See 28 U.S.C.
§ 636(c) (1994). We have reviewed the record and the magistrate

judge's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the magistrate judge. Venable v. Jabe,

No. CA-95-841-3 (E.D. Va. Oct. 21, 1997). Appellant's motion for

release to obtain surgery and motion for a court-ordered medical

examination are denied. We also deny Appellant's motions to appoint
counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2